UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6151


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARIO MARKEYES SMITH,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00030-MSD-FBS-1)


Submitted:   June 28, 2011                       Decided:   July 13, 2011


Before KING and    DAVIS,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario Markeyes Smith, Appellant Pro Se.          Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario Markeyes Smith appeals from the district court’s

order dismissing without prejudice his 18 U.S.C. § 3582(c)(2)

(2006) motion for a sentence reduction.                      Although the court did

not   address     Smith’s       claim     based    upon      Amendment     706     to    the

Sentencing    Guidelines,        we     conclude    that       the    district     court’s

denial of relief was nevertheless proper.                        Smith was sentenced

in    accordance        with    the     2009     Sentencing          Guidelines,       which

incorporated      Amendment      706.       As    for     Smith’s       claim   that     his

sentence     should      have      been    reduced      in      light     of    the     Fair

Sentencing Act of 2010, the district court properly found that

the   Act   did    not     apply      retroactively       to    his     case.         United

States v. Bullard, ___ F.3d ___, ___ 2011 WL 1718894, at *9-*11

(4th Cir. May 6, 2011) (No. 09-5214).                        Accordingly, we affirm

the   judgment     of    the    district       court.      We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




                                            2